y

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado por el articulo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) CORPORACION MINERA CENTAURO S.A.C., identificada con R.U.C. N”
20457362294 con domicilio en Av. José Pedro Miotta N?” 850, distrito de San Juan de
Miraflores, Lima, debidamente representada por su Apoderado, el señor JUAN LE! SINCHO,
identificado con Documento Nacional de Identidad N* 09375259, según poder inscrito en el
Asiento C00019 de la Partida N” 11134091 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titutar o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 01 de abril de 2014 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 19 125 181,00 (Diecinueve Millones Ciento
Veinticinco Mil Ciento Ochenta y Uno y 00/100 Dólares Americanos) para el periodo
comprendido entre los meses de julio de 2014 a diciembre de 2015,

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 331-2014-MEM/DM, publicada en el Diario Oficial El
Peruano el 19 de julio de 2014, la misma que como Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N? 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 4.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los treinta y un (31) días del mes de julio de dos mil catorce.

TA! ¡STA
ANEXO Il

Tr ama ciecoes O

Sigo 19 a pe de 2014

Presupuestaria” del pnmer semestre del periodo 2014,
para todas las entidades gubernamentales comprendidas
en la Directiva N* 001-2011-EF/51.01

Artículo 2".- Difusión de la Resolución

Disponer su difusión de ta presente Resolución
Directoral, en el portal instilucionat del Ministerio de
Economia y Finanzas htpp.fwwmelgob.pe en la
misma fe fecha de publicación que en el Diano Sical “El
eruano”

Registrese, comuniquese y publiquese
OSCARA, PAJUELO RAMIREZ

tor General
Dirección General de Contabilidad Publica

1112550-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Corporación Minera Centauro S.A.C.

durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 331-2014-MEM/DM

Lima, 15 de jukto de 2014
CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó él Reglamento de la Ley N? 27623, modificada por
la Ley N* 27662 y ampliada su AAA por Ley N* 29966,
que dispone la devciución del esto General a las
Ventas e impuesto de Promoción Mumcipal alos blulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del articulo 6” del citado reglamento
estipula que el detalie de la lista de y Servicios se
aprobará mediante resolución ministerial del Ministeno de
Energia y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas:

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la lución definitiva del
Impuesto General a las Ventas e impuesto de Promoción

Muniapal,

por Expediente N* 2380136, CORPORACIÓN
MERA CENTAURO SAC. solicitó al Ministeio de
Energia y Minas la susenpción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le. or rgará el derecho a la devolución del
Impuesto Genera! a las Ventas e Impuesto de Promoción
Municipat, durante la fase de exploración;

Que, él Ministerio de Economía y Finanzas mediante
el Oficio N* 176-2014-EF/15.01 de fecha 12 de junio de
2014 e Informe N* 276-2014-EF/6t 01 de fecha 10 de
Junto de 2014, emitió opinión favorable a la lista de bienes
t servicios present por CORPORACION MINERA

'ENTAURO S.A.C. considerando que la lista presentada
EAS la Ejada empresa comcide con los bienes y servicios
dos par ol Derreto Supremo N* 150-2002.EF,

da al Adaro! de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas,

De conformidad con lo dispuesta en el inciso c) del
articulo 6” del Reglamento de a ES a prono
por Decreto Supremo N” 082-2002-EF y el arti 9 dol
Reglamento. de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo N?
031-2007 EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecha a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción

NORMAS LEGALES

528083

a favor de CORPORACIÓN MINERA
CENFAURO SAC. durante la fase de exploración, de
acuerdo con el Anexo que forma parte integrante de la
presente resolución ministerial

Registrese, comuniquese y publiquese
ELEODORO MAYORGAALBA
Ministro de Energía y Minas
ANEXO
LISTA DE BIENES Y SERVICIOS QUE TIENEN
RECHO ALA, DEVOLUCIÓN

CORPORACION MINERA CENTAURO S.A.C.
"PROYECTO PAMPA li Y QUICAY”

L BIENES

y  SUBRARTIDA
NACIONAL.

1 | 2508:10.00.00

2 | 382490.60.00

DESCRIPCION

BENTONITA

PREPARACIONES. PARA FLUIDOS DE:
PERFORACIÓN DE POZOS FLO008)

PROTECTORES — ANTIRRUIDOS|
MATERIA PLÁSTICA,

CALZADO CON PUNTERA METÁLICA CE
PROTECCIÓN

CASCOS DE SEGURIDAD

4
BARRAS HUECAS Pára PERFORACIÓN: ¡
DE ACEROS ALEADOS O SINALEAR

TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE

8 | 7304230000 |LOS DEMÁS TUBOS DE PERFORACIÓN

4 | 8207.13.:10.06 |TRÉPANOS Y CORONAS CON PARTE
i OPERANTE DE GERMET |

8207.13,20.00 [BROCAS CON PARTE OPERANTE DE!
CERMET H

3 | 3926906000 +

4 | 6401100000

5 | 650810 00.00
5 | 7228.80.00.00

7304 22.00.00

2207.13.36.00 [BARRENAS INTEGRALES CON PARTE

OPERANTE DE CERMET 1]
LOS DEMÁS UTILES CON PARTE]
DOPERANTE DE CESMET ]

TRÉPANOS Y CORONAS EXCEPTO DE
CERMET

8207.13,90.00

8207.19.10.00

8207.1921.00 BROCAS DIAMANTADAS EXCEFTO DE

CERMET

LAS DEMÁS BROCAS EXCEPTO DE

CERMETY DIAMANTADAS

BBARRENAS INTEGRALES.

LOS DEMÁS ÚTILES INTERCAMBIABLES

DE PERFORACIÓN Y SONDEO

LOS DEMÁS UTILES INTERCAMBIABLES

LAS DEMAS MÁQUINAS DE SONDEO O

PERFORACIÓN AUTOPROPULSADAS,

LAS DEMÁS MÁGUINAS DE SONDEO

Y PERFORACIÓN EXCEPTO.

AUTOPROPULSADAS

43143 10.00 |BALANCINES 7

8431430000 [LAS DEMÁS FARTES DE MAQUINAS

! DE SONDEO O PERFORACIÓN DE LAS
SUBPARTIDAS 8430.41 (1 323049

8617.61.00 00 | ESTACIONES BASE

Tos | a517620000 [LOS DEMÁS — APARATOS PARA

1 LA RECEPCIÓN, — CONVERSION Y

38207.19.29.00

8207 19.30.00
8207.19.80 00

8207.90.00.90
3430.41.00.00

843048 0000

TRANSMISIÓN 2 REGENERACIÓN DE
VOZ, IMAGEN | OTROS DATOS
SOPORTES ÓPTICOS GRABADOS PARA;
REPRODUCIR IMAGEN O IMASEN Y
SONIDO.

LOS DEMÁS SOPORTES OPTICOS
GRABADOS

CAMIONETAS PICKUP DE ENCENDIDO
POR COMPRESIÓN. — ENSAMBLADAS
Í CON PESO TOTAL CON CARGA MAXIMA
Í INFERIOR O IGUALA 4.537 1 DIESEL

852349.20.00

3523 44 90 06

8704 21 10.10

a

528084 * NORMAS LEGALES A
[ SUBPARTIDA + Servicios de inspección, mantenimiento y reparación de maquingra
WO NACIONAL DESCRIPCION: y equipo utsizado en las actividades de exploración minera.
¡26: 8706 2000.00 [CAMIONES AUTOMÓVILES PARASONDEO * Acuiler o amendamiento financiero de maquinaria, vehiculos y
| O PERFORACIÓN equipos necesaros para las acividades de exploración
ze 2000.00 | CÁMARAS ESPECIALES PARA] + Transporte de personal maquinaria, equipo, matenales y
H FOTOGRAFÍA SUBMARINA O AÉREA, sumnisiros necesaros para las actividades de exploración y la
l EXAMEN MÉBICO DE ORGANOS construcción de campamentos,
IMTERNOS (9 PARA LABORATORIOS DE * Servicos médicos y haspiiglaros,
LEGAL 0 IDENTIFICACIÓN *Sersicos relacionados cor la protección ambiental
ETT 5 + Servicios de sistemas e informática
UIT IMICROSCOAOS ESTEREOSCOPICOS.
Sí : 7 vadal
[81 seni2000o) LOS DEMÁS MICROSCOPIOS] | asno Yen Comuicación rada,
H PARA FOTONICROGRAFA, a
CINEFOTOMIGROGRAFÍA * Servicos de segundad indusna! y contraincendios.
¡MICROPROYECCIÓN * Seracios de segundad y viglancia de instalaciones y personal
012 10.050 [MIORGSCOPIOS, — EXUERTO LOS operalivo
OPTICOS, DIFRACTOGRAFOS. - Servicios de seguros
3014 200090 [INSTRUMENTOS Y APARATOS PARA + Seracos de rescale, auxio.
NAVEGACIÓN AEREA 0 ESPACIAL
(EXCEPTO LAS BRÚJULAS) 1119761

LOSDEMÁS INSTRUMENTOS APARATOS
DE NAYEGACIÓN.

2015 10.90.00 | TELÉMETROS

34 | 9013.60.00.00

TEODGLIA z
TAGUIMETROS, |
AIVELES.

367016 40 1000 TINSIRUMENTOS. Y APARATOS. DE
ESTOSRAMETRIA, — ELÉCTRICOS 0

ELECTRÓNICOS

LOSDEMÁS INSTRUMENTOS Y APARATOS.

DE, FOTOGRAMETRÍA — EXCEPTO

o ELÉCTRICOR (? ELECTRÓNICOS

411 301580.10.00 |LOSDEMÁSINSTRUMENTOS Y APARATOS
ñ ELECTRICOS 0 LECTRÓNICOS
j EXCEPTO DE FOTOGRAIETRÍA

[307 9015 20500

LOS DEMÁS — INSTRUN Y

APARATOS EXCEPTO ELEGTRIZOS O

ELECTRONICOS

PARTES Y AUCESORIOS

LOS DEMÁS ATARATOS RESPIRATORIOS
MASCARAS — ANTIGÁS, EXCEPTO

las MASCARAS DE PROTECLIÓN SN

MECANISMO MI ELEMENTO FILTRANTE

AMOMBLE

ESPEC TROMETROS,

ESPECTROFOTÓMETROS

(ESPEGRÓGRALOS QUE UTUCEN

| RADIACIONES ÓPTICAS (UY visibies, IR+

LOSDEMÁS INSTRUMENTOS YAPARATOS |

PARA MEDIDA O CONTROL DIE TENSIÓN,

! INTENSIDAD RESISTENCIA 0 POTENCIA, ¡

L Si DISPOSITIVO REGISTRADOR l

Il. SERVICIOS

[a) Servicios de Operaciones de Exploración Minera: |
+ Topográficos y geodésicos.

* Baciógius y geolecnicos lnciluye pelográficos, MIeragrálicos,
hidrológicos, restlución Iclogramelnca, fotografias aereas, mecánica
de sacas)

* Berarsos geofÍsicos y geoquimicos (incluye ensayes!. |
+ Serviccs de perforación dramantina y de circulación reversa (rola

43 | 801590.00.00
44 | 9020,00,00 00

cios de imrpretación mutliespecira! de Imágenes ya sean
ssteltales 0 SQuÍOS asratrarsperiedos

+ Ensayes de laboratono tanalsis de mnerales, suslos, agua, plc;
b) Otros Servicios Vinculados a la Actividad de Exploración
Minera:

l- Seruico de arjaniento y gumertación del personal operaba del
Titular del Progecto

* Servicio de asescría consulicrla, asiudios técnicos especiales y
auditoras destnados a las actividades de exploración metera.

cios de diseño, consltucción: montaje industrial, aléctrico y
cárice. arnado y desarmado de maquinarias y equipo necesano
gora las actindades de la exploración minera,

Establecenconformación delaComisión
Especial constituida mediante R.M.
N” 493-2011-MEM/DM

RESOLUCION MINISTERIAL
N? 339-2014-MEMI/DM

Lima, 18 de julio de 2014
CONSIDERANDO

Que, en fecha 06 de octubre de 2008, el Estado
Peruano suscribió con Kuntur Transportadora de
Gas SAC. el Contrato de Concesión del Sistema de
Transporte de Gas Natural por Ductos de Camisea al Sur
del País, para el diseño, suministro de bienes y servicios
y construcción del Sistema de Trans; de Gas Natural
por Ductos de Camisea al Sur del País, así como su
operación y mantenimiento, por un plazo de treinta (301
años, contados a partir de la fecha de publicación de la
Resolución Suprema N* 040-2008-EM, de fecha 26 de
setiembre de 2008;

Que, mediante Resolución Ministerial N” 493-2011-
MEM-DM publicada en el Diario Oficial El Peruano
en fecha 19 de noviembre de 2011 modificada por
Resolución Ministerial N* 025-2012-MÉMIDM publicada
en el Diano Oficial El Peruano en fecha 28 de enero
de 2012. se creó una Comisión Especial encargada de
coordinar, evaluar y elaborar la modificación del Contrato
de Concesión del Sistema de Transporte de Gas Natural
por Ductos de Camisea al Sur del País,

Que, cor elinterás de culminar la etapa negociadora,
se considera pertinente la designación de los miembros
conformantes de la Comisión Especial a que se refiere la
presente Resolución Ministerial,

Con la opmión favorable del Director General de
Hidrocarburos y del Wicemmistro de Energía, asi como
de acuerdo al literal m) del artículo 9* del Reglamento
de eanizaciones y Funciones del Ministerio de Energía

Minas, aprobado mediante Decrsto Supremo NS 031-

:007-EM; la Ley N' 23158, Ley Orgánica del Poder
Ejecutivo, el Decreto Ley N* 25462, Ley Orgánica del
Sector Energía y Minas,

SE RESUELVE

Artículo 1*.- Agregar un segundo párrato al Articulo
Y de la Resolución Ministerial N' 403-2011-MEM/DM, el
cual quedara redactado con el siguiente texto

“La Comisión Especial culminará su encargo con la
entrega de un informe conteniendo una recomendación
técnica y legal y iia propuesta de modificación del
Contrato de Contosión del Sistema de Transporte de
Gas Natural por Ductos de Camisea al Sur del País, la
que será puesta a consideración de la Alte Dirección del
Ministerio de Energía y Minas”

Articulo 2% La Comisión Especial constituida
mediante Resolución Ministerial N*493.204-MÉMIDM. y,

ANEXO 111

CORPORACION MINERA CENTAURO S.A.C.
RELACIÓN DE CONCESIONES MINERAS

EEN 2% REGISTRO (TÍTULO O CESIÓN) SUNARP A
N NOMBRE CÓDIGO PARTIDA FAVOR DE:
1 PDP 19 010180205 11056836 CORPORACION MINERA CENTAURO S.A C

CENTROMIN N* 10

010008192 0020003586 CORPORACION MINERA CENTAURO S 4.6

CENTROMIN N* 9

010007092 0020003659 CORPORACION MINERA CENTAURO 5 4.0

CENTROMIN N' 8

CENTROMIN N*7

PAMPA DOS - B

010006992 0020003688

CORPORACION MINERA CENTAURO S.A.C

0020004029

CORPORACION MINERA CENTAURO S.A.C

0020003922

CORPORACION MINERA CENTAURO SAC

8 PAMPA DOS - € 04013412X10 0020003918 CORPORACION MINERA CENTAURO S.A.C
E PAMPA DOS - E | 04013412X19 0020003915 CORPORACION MINERA CENTAURO 5 A.C
10 CENTROMIN N* 6 | 010006792 0020003565 CORPORACION MINERA CENTAURO S.A.C

ANEXO |

CORPORACION MINERA CENTAURO S.A.C.
CRONOGRAMA DE INVERSION EN EXPLORACION

JULIO 2014 A DICIEMBRE 2015
(En US$ Dolares Americanos)
SUBPARTID
> 2015
Me NACIONAL DESCRIPCION TOTAL
JUL AGO SET ocT Nov_ [Dic ENE FEB MAR ABR MAY JUN [ JUL AGO SET ocr | Nov DIC
l. BIENES
1| 2508.10.00.00 [BENTONITA 14,700 14,700 14,700 14,700 14,700 14,700 14,700 14,700| 14,700] 14700| 14,700| 14700| 14,700| 14,700| 14700| 14,700| 14700] 14,700 264,600
2] 3624.90.60.00 [PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS LODOS”) | 102000] 102000| 1020001 102000| 102,001 102,001 102000| 102,000 102,000] 102,000| 102,000| 102,000| 102,000| 102000] 102,000| 102000| 102,000| 102,000| 1,836,000|
3| 6401.10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN 7,100 7,100 7,100 21,300
4| 6506.10.00.00 [CASCOS DE SEGURIDAD 10,700 10,700
5] 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN 126,000) 126,000| 126,000) 126,000| 126,000 126,000| 126000| 126000| 126,000| 126000| 126/000| 126,000| 126/000| 126000| 126,000| 126,000| 126,000| 126,000| 2,268,000
8] 8207.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET 13,000]  13.000| 13,000| 13,000) 13,000  13,000|  13,000|  13000| 13000| 13000| 13000| 13,000| 13000| 130001 13000| 13,000| 130001 13,000 234,000
7| 8207.90.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES 35,100]  35100|  35100| 35100] 35100] 35j100| 35/100| 35100| 35100| 35j100| 35j100| 35,100| 35100 35/100| 35100] 35100] 35/100| 35,100 631,800
LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN DE LAS
) 8431.43.90.00 |SUBPARTIDAS 8430.41 U 8430.49 22,100] 22,100]  22:100| 22100) 22100) 22100] 221001  22100| 221001 22100| 221001 221001 221001 221001 221001 22100] 221001 22100 397,800
9| 9015.90.00.00 [PARTES Y ACCESORIOS 64,500 64,500 64,500 64,500 64,500 64,500 64,500 64,500] 64500] 64s0o0| 64so0| 64so0| 6«so0| 64so0| 64500] 645s00| 64,s00| 64,500| 1,161,000
Il. SERVICIOS
a) Servicios de Operaciones de Exploración Minera:
+ Topograficos y Geologicos 2,000 2,000 2,000 2,000 3,000 3,000 2,500 2,500 2,500 2,500 24,000
+ — Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos,
restitución fotogramétrica, fotografías aéreas, mecánica de rocas). 1,500 1,500 1,500 1,500 1,500 1500] 1,500 1,500 12,000
+ Servicios geofisicos y geoquimicos (Incluye ensayos) 25,000| — 25,000 50,000
+ — Bienes utilizados en la perforación diamantina y de circulación reversa (roto
percusiva) 356,500] 356,500] 356,500] 356,500| 356,500] 356,500| 356,500] 356,00] 356,500| 356,500| 356,500| 356,500| 356,500| 356,500| 356,500| 356,500| 356,500| 356,500| 6,417,000
+ Ensayos de laboratorio (análisis de minerales, suelos, agua, etc). 115,000) 115,000| 115,000| 115000| 8sjooo| 8sooo| 70000| 7oj000| 7o000| 7oo00| 7oo00| 7ojo000| 7ojoo0| 7ojo00| 7ojo00| >7o.000| 70o000| 70000| 1,470,000
b) Otros Servicios Vinculados a la Actividad de Exploración Minera:
+ Servicio de Alojamiento y Alimentacion del Personal operativo del titular del
proyecto. gaooo| sswo00| ssjo00| sajoo00|  saoo0|  saoo0o|  sao000| saoo00| sajo00| sajo00| 3aj000| sao000| 8a,000| ssjo00| 8a,00| sajo00| 8sajo00| 84000| 1,512,000
+ Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados
a las actividades de exploración minera. 128,683| 128,683| 111216 1117216] 107,140| 107,140| 105,474| 105,474 6,170 6,170 6,733 6,733| 16,733 16,733| 10,571| 10,571 6,733 6,733 998,901]
Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y
+ ¿5armado de maquinarias y equipo necesario para las actividades de la exploración
minera 20,000 | 20,000] 25000] 25000| 25000| 25,000 5,000 5,000|  10,000| 10,000 5,000| 5,000 180,000
+ Servicios de inspeccion, mantenimiento y reparación de maquinaria y equipo utilizado
en las actividades de exploracion minera. 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 4,800 86,400
+ — Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios
para las actividades de exploración. 27,450 27,450 27,450 27,450 27,450 27,450 27,450 27,450| 27,450 27,450 27,450] 27,450| 27,450 27,450| 27,450 | 27,450 | 27,450| 27,450 494,100
+ Transporte de personal, maquinaria, equipo, materiales y sumininstros necesarios paral
[las actividades de exploracion y la construccion de campamentos. 19,200| 19200| 19200| 19200] 19200| 19200] 19200| 19200] 19200| 19200| 19200] 19200] 19200| 197200| 19200| 19200| 19200| 19200 345,600
+ Servicios Médicos y Hospitalarios 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 2,110 37,980
+ Servicios relacionados con la proteccion ambiental 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 9,400 169,200
+ Servicios de sistemas e informatica. 3,000 3,000 3,000 3,000 3,000 3,000 3,000 3,000 3,000 3,000 3,000]  3,o000| 3,000 3,000]  3,000| 3,o00|  3,000| 3,000 54,000
+ Servicios de Comunicaciones, incluyen comunicación radial, telefónica satelital 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 3,800 68,400
+ Servicios de seguridad y vigilancia de instalaciones y personal operativo 17,800 17,800 17,800 17,800 17,800 17,800 17,800 17,800| 17,800 17800|  17800| 17800| 17800 17,800| 17,800| 17,800| 17800| 17,800 320,400
+ Servicios de seguros 40,000 40,000
+ Servicios de reséate y auxilio 10,000 10,000 20,000
TOTAL| 1,1197,643| 1197,643| 1,160,176| 1,167,276] 1,132,600] 1,122,600] 1085,434| 1,096,134] 997,730[ 1,030,630[ 1,004,693] 994,693] 997,193] 1,004,203] 986,031] 986,031] 982193] 9821193] 19,125,181

